AMERICAN REALTY CAPITAL TRUST, INC.
ANNUAL INCENTIVE COMPENSATION PLAN

1. Purpose

This Annual Incentive Compensation Plan (the “Plan”) is intended to provide an
incentive for superior work and to motivate executives, employees and
non-employee directors of American Realty Capital Trust, Inc. (the “Company”)
toward even higher achievement and business results, to tie their goals and
interests to those of the Company and its stockholders and to enable the Company
to attract and retain highly qualified executives, employees and non-employee
directors. The Plan is for the benefit of Participants (as defined below).

2.     Definitions

For purposes of this Plan:

(a) “AFFO” means FFO, plus or minus, as applicable, each of the following:
(i) normalized recurring expenditures that are capitalized by the Company and
then amortized, but which are necessary to maintain the Company’s properties and
revenue stream, such as leasing commissions and tenant improvement allowances;
(ii) an adjustment to reverse the effects of the straight-lining of rents and
fair value lease revenue under SFAS 141; (iii) the amortization or accrual of
various deferred costs including intangible assets and equity based
compensation; (iv) an adjustment to reverse the effects of non-cash unrealized
gains/losses; (v) an adjustment to reverse the effects of DPOs; and (vi) any
item(s) that management and the Audit Committee of the Board or management and
the Committee determine are one-time items for earnings reporting purposes.

(b) “Annual Bonus” means a Bonus determined and paid pursuant to Section 5.

(c) “Annual Bonus Pool Percentage” means a percentage of the Bonus Pool awarded
to a Participant and payable in the form of an Annual Bonus under the Plan.

(d) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(e) “Board” means the Board of Directors of the Company.

(f) “Bonus” means any Annual Bonus, Deferred Bonus or Equity Bonus.

(g) “Bonus Award Notice” means a notice or agreement provided to a Participant
that sets forth the terms, conditions and limitations of the Participant’s
Bonus(es) and Bonus Pool Percentage(s).

(h) “Bonus Pool” means for each Plan Year, an amount equal to the sum of (1) the
Discretionary Bonus Pool and (2) the Formula Bonus Pool.

(i) “Bonus Pool Percentage” means a Cash Bonus Pool Percentage, a Deferred Bonus
Pool Percentage or an Equity Bonus Pool Percentage. Participants may be
allocated by the Committee a Cash Bonus Pool Percentage, a Deferred Bonus Pool
Percentage, an Equity Bonus Pool Percentage or any combination thereof, provided
that William M. Kahane and Nicholas Schorsch shall be allocated thirty-five
percent (35%) each of such Pool. The allocation of Bonus Pool Percentages to a
Participant shall be set forth in the Participant’s Bonus Award Notice for a
Plan Year.



 

 



(j) “Cash Bonus” means for a Plan Year an amount equal to the product of (i) the
portion of the Participant’s Annual Bonus Pool Percentage allocable to the
Participant’s Cash Bonus Pool Percentage and (ii) the Bonus Pool, provided that,
as of the Effective Date, the Cash Bonus for members of the Company’s senior
management shall be fifty percent (50%) of the Bonus Pool allocable to such
individuals, subject to adjustment by the Committee in future Plan Years.

(k) “Cash Bonus Pool Percentage” means a percentage of the Participant’s Annual
Bonus Pool Percentage awarded to a Participant for a Plan Year.

(l) “Cause” shall have the meaning set forth in a Participant’s Service
Agreement. If a Participant is not a party to a Service Agreement as of any
relevant date or a Participant’s Service Agreement does not contain a definition
of “cause,” then “Cause” for purposes of this Plan shall mean a dismissal upon
the occurrence of any of the following events: (i) the conviction of, or a plea
of nolo contendere by, the Participant for the commission of a felony; (ii) the
Participant’s continuing willful failure for ten business days to substantially
perform his or her duties to the Company (other than such failure resulting from
the Participant’s incapacity due to physical or mental illness) after demand for
substantial performance is delivered by the Company in writing that specifically
identifies the manner in which the Company believes the Participant has not
substantially performed his duties; or (iii) willful misconduct by the
Participant (including, but not limited to, breach by the Participant of any
material term of any Service Agreement to which the Participant is a party) that
is demonstrably and materially injurious to the Company or its subsidiaries.

(m) “Change of Control” means and includes any of the following events:

(i) any Person is or becomes Beneficial Owner, directly or indirectly, of
securities of the Company representing 35 percent or more of the combined voting
power of the then outstanding securities of the Company, excluding (A) any
Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (x)of subsection (ii) below and (B) any Person who becomes
such a Beneficial Owner through the issuance of such securities with respect to
purchases made directly from the Company; or

(ii) the consummation of a merger or consolidation of the Company with any other
Person or the issuance of voting securities of the Company in connection with a
merger or consolidation of the Company (or any direct or indirect subsidiary of
the Company) pursuant to applicable stock exchange requirements, other than
(x) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) 50 percent or more of
the combined voting power of the securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (y) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 35 percent or more of the combined voting power of the then
outstanding securities of the Company; or



2

 



(iii) the consummation of a sale or disposition by the Company of all or
substantially all of the assets of the Company; or

(iv) persons who, as of the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason, including, without limitation, as a result of
a tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority of the Board, provided that any person becoming a director of
the Company subsequent to such date shall be considered an Incumbent Director if
such person’s election was approved by or such person was nominated for election
by a vote of at least a majority of the Incumbent Directors.

Notwithstanding the foregoing, with respect to any payment pursuant to a
Section 409A Covered Award (as defined in Section 8) that is triggered upon a
Change in Control, a transaction shall not be deemed to be a Change in Control
unless such transaction constitutes a “change in control event” within the
meaning of Section 409A of the Code.

(n) “Code” means Internal Revenue Code of 1986, as amended.

(o) “Committee” means the Compensation Committee of the Board.

(p) “Deferred Bonus” means for a Plan Year an amount equal to the product of
(i) the portion of the Participant’s Annual Bonus Pool Percentage allocable to
the Participant’s Deferred Bonus Pool Percentage, and (ii) the Bonus Pool,
provided that, as of the Effective Date, the Deferred Bonus for members of the
Company’s senior management shall be twenty-five (25%) of the Bonus Pool
allocable to such individuals, subject to adjustment by the Committee in future
Plan Years.

(q) “Deferred Bonus Pool Percentage” means a percentage of the Participant’s
Annual Bonus Pool Percentage awarded to a Participant for a Plan Year the
payment of which shall be subject to deferral pursuant to Section 5.

(r) “Disability” means, unless otherwise provided in the Participant’s Service
Agreement (if any), a disability which renders the Participant incapable of
performing all of his or her material duties for a period of at least 180
consecutive or non-consecutive days during any consecutive twelve-month period.

(s) “Discretionary Bonus Pool” means, for each Plan Year, an amount equal to a
percentage (determined by the Committee in its sole discretion) of the
Stockholder Book Equity for such Plan Year (determined as of the last day of
such Plan Year), the funding of which shall be subject to the Committee’s
approval for such Plan Year based upon its assessment of the achievement of such
Company and individual performance criteria and objectives for such Plan Year as
determined by the Board in its sole discretion.



3

 



(t) “DPO” means a discounted payoff of a loan in advance of its final maturity
date.

(u) “Effective Date” means March 1, 2012, the date this Plan was approved by the
Board.

(v) “Equity Bonus” means for a Plan Year an amount equal to the product of
(i) the portion of the Participant’s Annual Bonus Pool Percentage allocable to
the Participant’s Equity Bonus Pool Percentage and (ii) the Bonus Pool, provided
that, as of the Effective Date, the Deferred Bonus for members of the Company’s
senior management shall be twenty-five percent (25%) of the Bonus Pool allocable
to such individuals, subject to adjustment by the Committee in Future Plan
Years.

(w) “Equity Bonus Pool Percentage” means a percentage of the Participant’s
Annual Bonus Pool Percentage awarded to a Participant for a Plan Year the
payment of which, subject to Section 5, shall be in the form of Restricted
Stock.

(x) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(y) “FFO” means funds from operations as computed in accordance with the
standards established by the National Association of Real Estate Investment
Trusts, as net income or loss (computed in accordance with GAAP), excluding
gains or losses from sales of depreciable properties, the cumulative effect of
changes in accounting principles, real estate-related depreciation and
amortization, and after adjustments for unconsolidated/uncombined partnerships
and joint ventures. For purposes of this definition, FFO shall also exclude SFAS
144 impairment charges relating to sales of depreciable properties which
otherwise would have been included in the gain/loss from sale of such
properties.

(z) “Formula Bonus Pool” means for each Plan Year, an amount equal to a
percentage (determined by the Committee in its sole discretion) of any excess
FFO earned for such Plan Year (determined as of the last day of such Plan Year)
above an annual percentage return on Stockholder Book Equity, determined by the
Committee in its sole discretion, provided that, as of the Effective Date, the
percentage shall be twenty percent (20%) over an annual percentage of six
percent (6%).

(aa) “Participant” means an executive, employee or non-employee director of the
Company selected by the Committee to participate in the Plan.

(bb) “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

(cc) “Plan Year” means any year of the Plan for which a Bonus Pool is
established, commencing on January 1 and ending on December 31; provided that
Plan Year 2012 shall be a “short” Plan Year commencing on the Effective Date and
ending on December 31, 2012.



4

 



(dd) “Restricted Stock” means a restricted share of the Company’s Stock granted
pursuant to this Plan, whether granted under the Company’s equity compensation
plans or otherwise.

(ee) “Service Agreement” means as of a particular date, any employment,
consulting or similar service agreement(s) then in effect between a Participant,
on the one hand, and the Company on the other hand, as amended or supplemented
through such date.

(ff) “Stock” means the Company’s common stock, par value $0.01 per share.

(gg) “Stockholder Book Equity” means the cost basis of the Company’s Stock,
preferred stock and trust preferred securities as of March 1, 2012, as adjusted
following March 1, 2012 (except as provided below) as follows: (i) minus
realized losses on the Company’s real estate loans, real estate securities, net
lease properties (excluding depreciation) or other assets relative to the cost
basis of such assets; provided, that the aggregate amount of any such losses
shall not exceed the amount of capital at risk with respect to any such asset
(e.g., losses within a CDO cannot exceed the Company’s equity investment in such
CDO); (ii) minus cash dividends paid to common equity holders since the
Company’s initial public offering and subsequently with respect to an applicable
performance or measurement period; (iii) minus any common, preferred stock or
trust preferred securities repurchased; (iv) plus the cost basis of any Stock,
preferred stock or trust preferred securities issued following March 1, 2012;
(v) plus the amount of AFFO since the Company’s initial public offering and
subsequently with respect to an applicable performance or measurement period;
(vi) plus the discount attributable to any asset acquired by the Company at a
discount to the par value of such asset, but only to the extent that the Company
has realized on such discount (e.g., an asset purchased at a discount is
subsequently sold for an amount in excess of its purchase price); and (vii) plus
the discount to par attributable to any corporate bonds or other liabilities,
including CDO bonds, repurchased prior to or following March 1, 2012. For
purposes of the definition of Stockholder Book Equity, AFFO shall be defined as
set forth herein, provided that AFFO for purposes of the definition of
Stockholder Book Equity shall be reduced or increased, as applicable, to reverse
the effects of any item hereunder that reduces or increases Stockholder Book
Equity and also would otherwise simultaneously reduce or increase AFFO so as not
to double-count any such increase or reduction for purposes of the definition of
Stockholder Book Equity.

(hh) “Stock Price” means, as of a particular date, the average of the closing
price of one share of Stock for the 20 trading days ending on, and including,
such date (or, if such date is not a trading day, the most recent trading day
immediately preceding such date); provided, however, that for purposes of
determining the Stock Price in connection with a Transactional Change of Control
(but only if in due course such Transactional Change of Control is actually
consummated by the Company), the Stock Price shall be equal to the fair market
value in cash of the total consideration per share of Stock to be paid or
payable in the transaction resulting in the Transactional Change of Control, as
determined by the Committee as of the date that the Transactional Change of
Control is consummated.

(ii) “Subsidiary” means any corporation or other entity (other than the Company)
in which the Company has more than a 50 percent interest, either directly or
indirectly.



5

 

 

(jj) “Transactional Change of Control” means (i) a Change of Control described
in clause (i) of the definition thereof where the Person makes a tender offer
for Stock, or (ii) a Change of Control described in clauses (ii) or (iii) of the
definition thereof.

3. Administration

(a) The Plan shall be administered by the Committee. Except as otherwise
provided herein, the Committee shall have the discretionary authority to make
all determinations (including, without limitation, the interpretation and
construction of the Plan and the determination of relevant facts) regarding the
entitlement to any Bonus hereunder and the amount of any Bonus to be paid under
the Plan, provided that the Chief Executive Officer and the Chairman of the
Board shall be entitled to recommend to the Committee employees who shall be
Participants in any year and the amount of Bonus Pool Percentage to be allocated
to such Participants in such year, subject to the Committee’s approval; and
provided further that such determinations are made in good faith and are
consistent with the purpose and intent of the Plan, and provided further that,
except as expressly provided herein, no such action shall adversely affect the
rights of the Participants to any accrued and outstanding Bonuses. In
particular, but without limitation and subject to the foregoing, the Committee
shall have the authority:

(i) to select Participants under the Plan;

(ii) to allocate Bonus Pool Percentages to Participants each Plan Year;

(iii) to determine the Bonus Pool and the formula for calculating the Bonus Pool
for each Plan Year;

(iv) to establish and determine performance conditions and measurements
applicable to each Bonus and each Participant, not inconsistent with the terms
of this Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
this Plan, which shall govern Bonus Award Notices and all other written
instruments evidencing the award of a Bonus or allocation of a Bonus Pool
Percentage hereunder, including the waiver or modification of any such
conditions;

(vi) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

(vii) to interpret the terms and provisions of the Plan and any Bonus granted
under the Plan (and any Bonus Award Notices or other agreements relating
thereto) and to otherwise supervise the administration of the Plan; and

(viii) to adjust the Bonus Pool in any year to reflect the impact of an
extraordinary corporate event.

(b) In addition to Bonuses payable under the terms of the Plan, the Committee
reserves the right to grant additional discretionary Bonuses at any time and in
any amount it deems appropriate.



6

 



(c) Notwithstanding anything herein to the contrary, the Committee shall make
appropriate adjustments to any Bonus Pool, Bonus Pool Percentage, or any
performance targets applicable to any Bonus in connection with or as a result of
any of the following events which occur or have occurred after March 1, 2012:
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, if
the outstanding shares of Stock are increased or decreased or are exchanged for
a different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities.

(d) Subject to the terms hereof, all decisions made by the Committee pursuant to
the Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company acting on behalf of the Board or the
Committee shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or Committee and each and any officer or employee of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.

(e) If the Company is required to prepare a material accounting restatement with
respect to any Plan Year and such restatement (i) would have reduced the amount
paid under the Plan to the executive officers with respect to such Plan Year and
(ii) was due to an untrue statement of a material fact by an executive officer
or an omission by an executive officer to state a material fact necessary to
make the statements made, in light of the circumstances under which such
statements were made, not misleading, with respect to the financial statement
that is the subject of the restatement, the Committee may seek (but is not
required to seek) reimbursement from one or more Participants, taking into
consideration all relevant factors and circumstances, all or a portion of the
incentive compensation paid under this Plan with respect to such Plan Year that
would not otherwise have been earned based on the restated financial results. In
addition, all amounts paid and Stock granted under the Plan will be subject to
any compensation recapture policies required by applicable law (including the
Sarbanes-Oxley Act of 2002) or that are established by the Board or the
Committee from time to time, in their respective sole discretion, including any
clawback policy adopted or implemented by the Board or Committee in respect of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and such
regulations as are promulgated thereunder from time to time to the extent
required therein and the implementing regulations.

4. Annual Bonus

(a) If granted a Bonus Pool Percentage by the Committee, a Participant will be
eligible to receive an Annual Bonus with respect to a Plan Year. Annual Bonuses
shall be tied to individual performance and the Company’s performance for the
relevant Plan Year. Performance goals and targets for the Plan Year shall be
determined by the Committee on an annual basis on such terms not inconsistent
with the terms of this Plan. The Committee may also establish ranges within such
performance targets that correspond to the payout of different fixed percentages
of a Participant’s Bonus Pool Percentages (including maximum, target and
threshold performance targets). The Bonus Pool Percentages for the 2012 Plan
Year are set forth on Exhibit A hereto and any Bonus Pool Percentages and any
annual performance targets and any payout ranges for subsequent Plan Years shall
be set forth on separate exhibits hereto. Exhibit A shall also serve as an
illustration of the operation of the Annual Bonus and payment thereof for the
2012 Plan Year.



7

 



(b) A Participant’s Annual Bonus, if any, shall be paid as follows:

(i) An amount equal to the Participant’s Cash Bonus for the Plan Year shall be
paid to the Participant in cash in a lump-sum in the year following the Plan
Year to which such Annual Bonus relates, within ten days after the Company has
received its approved audited financial statements for such Plan Year, but in no
event later than December 31 of such year, subject to the Participant’s
continued employment with the Company through such payment date except as
otherwise provided herein;

(ii) An amount equal to the Participant’s Deferred Bonus for the Plan Year shall
vest as follows: (x) 1/3 on December 31 of the calendar year following the Plan
Year to which such Deferred Bonus relates, (y) 1/3 on December 31 of the second
calendar year following the Plan Year to which such Deferred Bonus relates and
(z) 1/3 on December 31 of the third calendar year following the Plan Year to
which such Deferred Bonus relates, subject in each case to the Participant’s
continued employment with the Company through each such vesting date. Except as
otherwise provided herein, each portion of the Deferred Bonus shall be paid in
cash in a lump-sum in the calendar year following the year such portion vests,
but no later than January 10 of such following year.

(iii) An amount equal to the Participant’s Equity Bonus shall be paid to the
Participant in the form of shares of Restricted Stock to the extent available
for issuance under the Company’s equity incentive plans, granted in the year
following the Plan Year to which such Equity Bonus relates, within ten days
after the Company has received its approved audited financial statements for
such Plan Year, but in no event later than December 31 of such year, subject to
the Participant’s continued employment with the Company through such grant date
except as otherwise provided herein. Any such Restricted Stock shall vest as
follows: (x) 1/3 on December 31 of the calendar year following the Plan Year to
which such Equity Bonus relates, (y) 1/3 on December 31 of the second calendar
year following the Plan Year to which such Equity Bonus relates and (z) 1/3 on
December 31 of the third calendar year following the Plan Year to which such
Equity Bonus relates, subject in each case to the Participant’s continued
employment with the Company through each such vesting date. The number of shares
of Restricted Stock granted shall be determined as follow: (A) the Participant’s
Equity Bonus for the applicable Plan Year divided by (B) the Stock Price
determined as of the last day of the Plan Year. A Participant shall be entitled
to receive payment of any cash dividend(s) paid on each share of Restricted
Stock following the last day of the Plan Year concurrent with any such payment
to the holders of the Company’s Stock, irrespective of whether such shares of
Restricted Stock are then vested. To the extent shares of Restricted Stock are
not available for issuance under the Company’s equity incentive plans, the
Participant’s Equity Bonus (or a portion of the Participant’s Equity Bonus) for
the Plan Year shall be paid in the form of a Deferred Bonus pursuant to
Section 5(b)(ii); provided that an amount equal to any cash dividend that would
have been payable on such amount had the Participant received shares of
Restricted Stock shall be paid to the Participant concurrent with any such
payment to the holders of the Company’s Stock, irrespective of whether such
Deferred Bonus is then vested.



8

 



5. Termination of Employment

(a) If at any time prior to payment of any Cash Bonus, the grant or vesting of
any Deferred Bonus or the grant or vesting of any Restricted Stock in accordance
with the terms of the Plan, a Participant’s employment or other service
relationship with the Company terminates for any reason other than termination
of employment by (x) the Company without Cause, or by the Company’s failure to
renew a Service Agreement at the expiration of its term, (y) the Participant for
“Good Reason” (as defined in the applicable Service Agreement or in the Bonus
Award Notice, as applicable) to the extent that the Participant is entitled to
resign for “Good Reason” in accordance with such Participant’s Service Agreement
or the Bonus Award Notice, or (z) due to the Participant’s death or Disability,
then the Participant shall automatically and immediately forfeit any and all
right to receive any unpaid Cash Bonus or the grant of any Deferred Bonus or
Equity Bonus and any unvested Deferred Bonus and Restricted Stock issued
pursuant to the Equity Bonus shall be immediately forfeited.

(b) Notwithstanding anything herein to the contrary or in any Service Agreement
with any Participant which provides for accelerated vesting or payout of such a
Participant’s bonuses and incentive awards in the event of certain types of
terminations of such Participant’s employment relationship with the Company or a
Subsidiary, as applicable (such as, for example, termination at the end of the
term, termination without Cause by the employer or termination for Good Reason
by the Participant), the treatment of any Bonuses under this Plan shall be
governed solely by the terms hereof and not by the terms of such Service
Agreement, except to the extent specifically provided in a Bonus Award Notice.
In consideration of the opportunity to receive any Bonus under this Plan, any
such Service Agreement shall be deemed amended to the extent necessary to effect
the provisions of this Section 5(b).

(c) If at any time prior to the applicable payment date for a Cash Bonus, the
grant or vesting of any Deferred Bonus or the grant or vesting of any Restricted
Stock hereunder, the Participant’s employment or service relationship with the
Company (x) is terminated by the Company without Cause, (y) is terminated by the
Participant for “Good Reason” (as defined in the applicable Service Agreement)
to the extent that the Participant is entitled to resign for “Good Reason” in
accordance with such Participant’s Service Agreement or (z) terminates due to
the Participant’s death or Disability, the following shall occur:

(i) If the Participant is eligible to receive a Cash Bonus for the Plan Year
that includes the date the Participant’s employment terminates (the “Termination
Date”), the amount of the Participant’s actual Cash Bonus shall be calculated
pursuant to Section 5 of the Plan, but shall be pro-rated by multiplying such
amount by a fraction, the numerator of which shall be the number of days in the
Plan Year from and including January 1 to and including the Termination Date,
and the denominator of which shall be 365. Such pro-rated Cash Bonus shall be
payable in cash in a lump-sum in accordance with the provisions of
Section 4(b)(i). The Participant shall also be entitled to the full amount of
the Cash Bonus earned for the Plan Year immediately preceding the Plan Year in
which the Termination Date occurs if such Cash Bonus has not been paid by the
Termination Date. Such amount shall also be payable in accordance with the
provisions of Section 4(b)(i).



9

 



(ii) If the Participant is eligible to receive any Deferred Bonus,

(A) if such Deferred Bonus relates to the Plan Year that includes the
Termination Date, the amount of the Participant’s actual Deferred Bonus shall be
calculated pursuant to Section 4 of the Plan, but shall be pro-rated by
multiplying such amount by a fraction, the numerator of which shall be the
number of days in the Plan Year from and including January 1 to and including
the Termination Date, and the denominator of which shall be 365, and such
pro-rated Deferred Bonus shall be payable in cash in a lump-sum in the year
following such Plan Year within ten days after the Company has received its
approved audited financial statements for such Play Year, but in no event later
than December 31 of such year; and

(B) if such Deferred Bonus relates to any completed Plan Year, the Committee
shall accelerate the vesting with respect to any unvested and unpaid portion of
such Deferred Bonus, and such amounts shall be paid in cash in a lump-sum on the
sixtieth (60th) day following the Termination Date.

(iii) If the Participant is eligible to receive an Equity Bonus for the Plan
Year that includes the Participant’s Termination Date, the amount of the
Participant’s actual Equity Bonus shall be calculated pursuant to Section 4 of
the Plan, but shall be pro-rated by multiplying such amount by a fraction, the
numerator of which shall be the number of days in the Plan Year from and
including January 1 to and including the Termination Date, and the denominator
of which shall be 365. Such pro-rated Equity Bonus and the full amount of any
Equity Bonus that the Participant earned and was entitled to receive for the
Plan Year immediately preceding the Plan Year in which the Termination Date
occurs if such Equity Bonus has not been paid by the Termination Date, shall be
payable in the form of a grant of fully vested Stock to the extent available and
permissible for issuance under the Company’s equity incentive plans or, in the
event such Stock is not available for issuance or permitted to be issued under
the Company’s equity incentive plans, as cash in a lump-sum, in either case
within ten days after the Company has received its approved audited financial
statements for such Plan Year, but in no event later than December 31 of such
year. In addition, any Restricted Stock previously granted under the Plan shall
become immediately vested on the Participant’s Termination Date.

(iv) Each payment or vesting of Deferred Bonus or Restricted Stock described in
Sections 5(c)(i)-(iii), above shall be paid to the Participant or occur only if
the Participant has signed and delivered to the Company a fully effective and
irrevocable general release of claims in favor of the Company and related
persons and entities in a form and manner satisfactory to the Company (the
“Release”) within 60 days following the Participant’s Termination Date.

6. Change of Control

(a) Notwithstanding anything herein to the contrary or in any Service Agreement
with any Participant which provides for accelerated vesting or payout of such a
Participant’s bonuses and incentive awards in the event of a Change of Control
or similar transaction, the treatment of any Annual Bonuses under this Plan
shall be governed solely by the terms hereof and not by the terms of such
Service Agreement, except to the extent specifically provided in a Bonus Award
Notice. In consideration of the opportunity to receive any Bonus under this
Plan, any such Service Agreement shall be deemed amended to the extent necessary
to effect the provisions of this Section 6(a).



10

 



(b) Unless otherwise provided in any Bonus Award Notice, upon a Change of
Control of the Company, the following shall occur:

(i) If a Participant is eligible to receive a Cash Bonus for the Plan Year that
includes the effective date of the Change of Control (the “Change of Control
Date”), such Plan Year shall end as of the Change of Control Date and the amount
of the Participant’s actual Cash Bonus shall be calculated pursuant to Section 4
of the Plan, but with reference to a Bonus Pool that is adjusted by the
Committee on an equitable basis as of the Change of Control Date to reflect the
shortened Plan Year (the “Adjusted Bonus Pool”). Performance targets for the
Plan Year shall not be adjusted or pro-rated, except to the extent necessary to
apply the Change of Control Adjustment Principles (as defined below). In
determining the achievement of performance targets and the percentage of the
Cash Bonus payable to Participants for the applicable adjusted Plan Year, the
Committee shall apply the following principles: (x) the Committee shall not
consider or give effect to any discretionary Bonus component (including without
limitation the Discretionary Bonus Pool) or subjective performance criteria and
shall equitably re-weight all remaining and applicable objective performance
targets and (y) to the extent possible, the Committee shall annualize or
extrapolate performance as of the Change of Control Date for the entire Plan
Year (or other applicable performance or measurement period) (the “Change of
Control Adjustment Principles”).

(ii) If a Participant is eligible to receive a Deferred Bonus,

(A) if such Deferred Bonus relates to the Plan Year that includes the Change of
Control Date, the amount of Participant’s actual Deferred Bonus shall be
calculated pursuant to Section 5 of the Plan, following application of the
Change of Control Adjustment Principles, but with reference to the Adjusted
Bonus Pool; and

(B) if such Deferred Bonus relates to any completed Plan Year, the Committee
shall accelerate the vesting with respect to any unvested and unpaid portion of
such Deferred Bonus.

(iii) If a Participant is eligible to receive an Equity Bonus,

(A) if such Equity Bonus relates to the Plan Year that includes the Change of
Control Date, the amount of Participant’s actual Equity Bonus shall be
calculated pursuant to Section 4 of the Plan, following application of the
Change of Control Adjustment Principles, but with reference to the Adjusted
Bonus Pool, and shall be payable solely in cash; and

(B) if such Equity Bonus relates to any completed Plan Year, (x) the Committee
shall accelerate the vesting as of the Change in Control Date with respect to
any shares of Restricted Stock granted to the Participant hereunder and (y) if
such Equity Award has not yet been granted, the Committee shall accelerate the
vesting with respect to such Equity Bonus and such Equity Bonus shall be payable
solely in cash.



11

 



(c) Each cash payment described in Sections 6(b)(i)-(iii) above shall be paid to
the Participant in one lump-sum on the Change of Control Date to the extent
practicable or, if not practicable, as soon as reasonably possible following the
Change of Control Date, but in no event later than 45 days following the Change
of Control Date.

7. Section 409A. Although the Company does not guarantee to a Participant the
particular tax treatment of a Bonus under the Plan, Bonuses under the Plan are
intended to comply with, or be exempt from, the applicable requirements of
Section 409A of the Code and the Plan and any Bonus Award Notice hereunder shall
be limited, construed and interpreted in accordance with such intent. To the
extent that any Bonus under the Plan constitutes “non-qualified deferred
compensation” pursuant to Section 409A of the Code (a “Section 409A Covered
Award”), such Bonus shall be paid in a manner that is intended to comply with
Section 409A of the Code. The Company makes no representation or warranty to any
Participant or any other person if any provisions of this Plan are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalties that may be imposed on a Participant by Code Section 409A or any
damages for failing to comply with Code Section 409A or this Section 7.
Notwithstanding anything in the Plan or in a Bonus Award Notice to the contrary,
the following provisions shall apply to Section 409A Covered Awards:

(a) A termination of employment shall not be deemed to have occurred for
purposes of any provision of a Section 409A Covered Award providing for payment
upon or following a termination of the Participant’s employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of Section 409A Covered
Award, references to a “termination,” “termination of employment” or like terms
shall mean Separation from Service. Notwithstanding any provision to the
contrary in the Plan or a Bonus Award Notice, if the Participant is deemed on
the date of the Participant’s Termination to be a “specified employee” within
the meaning of that term under Code Section 409A(a)(2)(B) and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology set forth in Code Section 409A, then with regard
to any such payment under a Section 409A Covered Award, to the extent required
to be delayed in compliance with Code Section 409A(a)(2)(B), such payment shall
not be made prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Participant’s Separation from Service, and
(ii) the date of the Participant’s death (the “Delay Period”). All payments
delayed pursuant to this Section 7(a) shall be paid to the Participant on the
first day of the seventh month following the date of the Participant’s
Separation from Service or, if earlier, on the date of the Participant’s death.
Any such delayed payment shall earn interest at an annual rate equal to the
applicable federal short-term rate published by the Internal Revenue Service for
the month in which the date of Separation from Service occurs, from such date of
Separation from Service until the payment.



12

 



(b) Whenever a payment under a Section 409A Covered Award specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

(c) If under a Section 409A Covered Award an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

8. Miscellaneous

(a) Non-Executive Officers. Any portion of the Bonus Pool that is not allocated
to the executive officers or non-employee directors of the Company with respect
to a Plan Year, shall be, in the discretion of the Company’s senior management,
allocated to non-executive officers of the Company.

(b) No Contract for Continuing Services. This Plan shall not be construed as
creating any contract for continued services between the Company or any of its
subsidiaries and any Participant and nothing herein contained shall give any
Participant the right to be retained as an employee, director or consultant of
the Company or any of its subsidiaries.

(c) Except as otherwise permitted by the Committee in its sole discretion, none
of the Awards granted hereunder shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, encumbered, whether
voluntarily or by operation of law (each such action a “Transfer”); except that
any Award may be transferred to the Grantee’s Family Members (as defined below)
by gift or domestic relations order; provided that the transferee agrees in
writing with the Company to be bound by all the terms and conditions of this
Agreement and that subsequent transfers shall be prohibited except those in
accordance with this Section 8. Additionally, all Transfers of Award must be in
compliance with all applicable securities laws (including, without limitation,
the Securities Act) and the applicable terms and conditions of the Partnership
Agreement. In connection with any Transfer of an Award, the Partnership may
require the Grantee to provide an opinion of counsel, satisfactory to the
Partnership, that such Transfer is in compliance with all federal and state
securities laws (including, without limitation, the Securities Act). Any
attempted Transfer of an Award not in accordance with the terms and conditions
of this Section 8 shall be null and void. Except as provided in this Section 8,
this Agreement is personal to the Participant, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution. For purposes of this Agreement, “Family
Member” of a Participant means the Participant’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant of the Participant), a trust in
which these persons (or the Participant) own more than 50 percent of the
beneficial interest, and a partnership or limited liability company.

(d) Unfunded Plan. The Plan shall be unfunded and shall not create (or be
construed to create) a trust or separate fund. Likewise, the Plan shall not
establish any fiduciary relationship between the Company or any of its
subsidiaries or affiliates and any Participant. To the extent that any
Participant holds any rights by virtue of an award under the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company or any of its subsidiaries.



13

 



(e) Other Benefits. No amount or Stock granted or paid under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its subsidiaries or affiliates, nor affect any benefits under
any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the level of compensation.

(f) Governing Law. The Plan and each Bonus Plan Certificate awarded under the
Plan shall be construed in accordance with and governed the laws of the State of
New York, without regard to principles of conflict of laws of such state.

(g) Tax Withholding. The Company shall have the right to deduct from all
payments hereunder any taxes required by law to be withheld with respect to such
cash payments.

(h) Construction. Wherever appropriate, the use of the masculine gender shall be
extended to include the feminine and/or neuter or vice versa; and the singular
form of words shall be extended to include the plural; and the plural shall be
restricted to mean the singular.

(i) Headings. The Section headings and Section numbers are included solely for
ease of reference. If there is any conflict between such headings or numbers and
the text of this Plan, the text shall control.

(j) Effect on Other Plans. Nothing in this Plan shall be construed to limit the
rights of Participants under the Company’s or its Subsidiaries’ benefit plans,
programs or policies.

(k) Effective Date. The Plan shall be effective as of the Effective Date.



14



